Hines, J.
I dissent from the ruling made in the first headnote. Section 513 of the Civil Code simply defines the purposes for which county taxes can be levied, but does not fix the amount, or attempt to fix the amount for which they can be levied. The purposes for which taxes can be levied under § 513 are the same purposes as those expressed in § 508, which provides for the general tax to meet county purposes. Seaboard Air-Line Ry. Co. v. Wright, 157 Ga. 722 (122 S. E. 35). This latter section fixes the amount for which taxes can be levied to meet the expenses which a county may incur in conducting its business, with the exception of taxes which can be levied under §§ 504, 506, and 507, and under statutes which expressly or by necessary implication authorize the levy of additional county taxes. I further dissent from anything in the opinion of the majority which holds or seems to hold that under § 507, or any other statute of this State, taxes can be levied in excess of 100 per cent, of the State tax to meet accumulated debts and current expenses. See my dissent in Central of Georgia Ry. Co. v. Wright, 165 Ga. 1 (supra).